Fourth Court of Appeals
                                     San Antonio, Texas
                                            July 13, 2016

                                        No. 04-16-00393-CV

                                          Odis SPENCER,
                                             Appellant

                                                  v.

                            EVERHOME MORTGAGE COMPANY,
                                      Appellee

                    From the 73rd Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013-CI-06787
                        Honorable Cathleen M. Stryker, Judge Presiding


                                           ORDER
        Appellant’s notice of appeal was filed in this court on June 21, 2016. To this date,
appellant has not paid the $205 filing fee nor made any showing that appellant is excused by
statute or rule from paying the filing fee. See TEX. R. APP. P. 5, 20. Appellant has also failed to
file a docketing statement.
        It is therefore ORDERED appellant show cause in writing within ten days of the date of
this order that either: (1) the filing fee has been paid; or (2) appellant is entitled to appeal without
paying the filing fee. If appellant fails to respond within the time provided, this appeal will be
dismissed for failure to pay the filing fee. See TEX. R. APP. P. 5, 42.3(c).
        All other appellate deadlines are suspended pending the payment of the filing fee.



                                                       _________________________________
                                                       Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of July, 2016.


                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court